United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1288
                        ___________________________

                                Megan Ellyia Green

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  City of St. Louis

                                                Defendant

  Cliff Sommer, In his individual capacity; Nicholas Manasco, In his individual
    capacity; Lance Coats, In his individual capacity; Joshua D. Becherer; Off.
   Matthew A. Tesreau, In his individual capacity; Off. Michael Flatley, In his
individual capacity; Joseph Busso, In his individual capacity; Off. Jon B. Long, In
his individual capacity; Tim Boyce, In his individual capacity; Bennie Blackmon,
  In his individual capacity; Off. Daniel Cora, In his individual capacity; Joseph
                        Calabro, In his individual capacity

                                     Defendants - Appellants

Director Charlene Deeken, In her individual capacity; Lt. Col. Lawrence O'Toole,
                           In his individual capacity

                                          Defendants
                                   ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                         Submitted: September 20, 2022
                            Filed: November 1, 2022
                                 ____________
Before GRUENDER, MELLOY, and ERICKSON, Circuit Judges.
                         ____________

MELLOY, Circuit Judge.

       Megan Green attended protests in downtown St. Louis. While she was leaving,
an armored St. Louis Metropolitan Police Department (“SLMPD”) vehicle fired tear
gas in her direction. Green sued the City of St. Louis, 12 police officers who were
members of the SWAT team on duty that night, and several SLMPD officials for
constitutional and state law violations.

       The district court denied a motion to dismiss based on qualified immunity for
four defendant officers specifically alleged to have been in the armored vehicle at the
time of the incident. As to eight defendant officers not specifically alleged to have
been in the vehicle, the district court denied the motion to dismiss on the grounds that
additional discovery was needed.

       We reverse the denial of qualified immunity as to the eight defendant officers
for whom specific allegations were not made. We affirm as to the four defendant
officers for whom specific allegations were made. We address other issues as
discussed below.

                                           I.

       Because this appeal is from the denial of a motion to dismiss based on qualified
immunity, our jurisdiction allows us to “accept the district court’s factual findings as
true and decide whether those facts, as a ‘purely legal issue,’ involve a clearly
established violation of federal law.” Walton v. Dawson, 752 F.3d 1109, 1116 (8th
Cir. 2014) (citation omitted). We do not have jurisdiction to review the sufficiency
of the evidence. Welch v. Dempsey, No. 21-3504, 2022 WL 11532068, at *2 (8th
Cir. Oct. 20, 2022).

                                          -2-
       On September 15, 2017, there were protests in St. Louis after the acquittal of
Officer Stockley in the death of Anthony Lamar Smith. Green attended these
protests. Green was present when SLMPD officers deployed tear gas to break up the
protests. After waiting in a synagogue for about an hour for the activity to die down,
Green and ten other people left to go home. On the way to her car, Green came across
a line of SLMPD police officers. She received permission to cross the line and return
to her car but was mocked as she did so. Green then noticed a BEAR (an armored
SLMPD truck) driving nearby. She yelled for everyone to take cover. The BEAR
passed without incident then made a U-turn and deployed tear gas toward Green.

      Green did not hear a warning before the tear gas was deployed. She suffered
pain and burning in her eyes and breathing problems that lasted six months. She did
not seek medical treatment.

       On September 25, 2018, Green filed this action against the City and “John
Doe” defendants. Discovery occurred from July 2019 to September 2020. Discovery
efforts included: deposing the City’s corporate representative who claimed to have
spoken with every member of the SWAT team on duty that night, identifying the
driver of the BEAR (Officer Bennie Blackmon), and reviewing videos of the protests
that the City provided. During discovery, the City admitted that only SWAT team
members were on the BEAR that night. The City also identified four SWAT team
members as having been on the BEAR during the incident and eight other officers
who did not have alibis during the incident. The individual Defendant Officers have
neither confirmed nor denied if they were on the BEAR during the incident.

       Green asserted to this court that her inability to identify the officers who were
in the BEAR during the incident is due to the City’s refusal to participate fully in
discovery. However, she filed no motions to compel discovery. Further, the court
allowed for continuation of discovery seven times, all with the defendants’ consent.



                                          -3-
        On September 30, 2020, Green filed her second amended complaint. Green
alleged the City confirmed that four SWAT team members—Cliff Sommer, Joseph
Calabro, Daniel Cora, and Bennie Blackmon—were on the BEAR at the time of the
incident. She also alleged that neither the City nor defendants could confirm or deny
if the other eight SWAT team defendants—Nicholas Manasco, Lance Coats, Joshua
Becherer, Matt Tesreau, Michael Flatley, Joseph Busso, Jon Long, and Timothy
Boyce—were on the BEAR during the incident. Green asserted that the deployment
of tear gas was in retaliation for the First Amendment activity of attending the
protests and that officers conspired to deprive her of her First Amendment rights.
Finally, she alleged the deployment of tear gas violated several state laws.

     Defendant Officers moved to dismiss federal claims based on qualified
immunity and state claims based on official immunity. The district court denied the
motion.

                                          II.

       In order to survive a motion to dismiss, a plaintiff must “state a claim to relief
that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
(2007). On an appeal from a denial of qualified immunity at the motion to dismiss
phase, “this court is constrained to the legal question whether the particular facts
support the [plaintiff’s] claim that [defendants] violated clearly established law.”
Quraishi v. St. Charles Cnty Mo., 986 F.3d 831, 835 (8th Cir. 2021).

              A. Constitutional Claims Against Specified Defendants

       The complaint states Green sheltered in a synagogue for an hour after police
broke up the protests and before she left to walk to her car. The complaint also states
Green was walking towards her car to go home, not posing a threat, when SLMPD
officers deployed tear gas towards her from an armored vehicle. Green has specified

                                          -4-
officers Sommer, Calabro, Cora, and Blackmon were in the BEAR when the tear gas
was deployed. Based on these facts, the district court found there was a genuine issue
of material fact as to whether the defendant officers tear-gassed Green in retaliation
for exercising her First Amendment right.

       A First Amendment retaliation claim includes three elements: “(1) [plaintiff]
engaged in a protected activity, (2) the government official took adverse action
against [plaintiff] that would chill a person of ordinary firmness from continuing in
the activity, and (3) the adverse action was motivated at least in part by the exercise
of the protected activity.” Peterson v. Kopp, 754 F.3d 594, 602 (8th Cir. 2014)
(quoting Revels v. Vincenz, 382 F.3d 870, 876 (8th Cir. 2004)). The district court
found a genuine issue of material fact as to whether Green “was engaged in protected
activity at the time of the incident, and whether Defendant Officers’ motive in
spraying Plaintiff was retaliation for said behavior.”

      Participating in protests to express frustration with a police department is
protected First Amendment expression. “[C]riticism of public officials lies at the
very core of speech protected by the First Amendment.” See Peterson¸754 at 602
(quoting Naucke v. City of Park Hills, 284 F.3d 923, 927 (8th Cir. 2002)). The
complaint plausibly alleged that Green was participating in protected First
Amendment expression while at the protests. The incident occurred later, but the
Eighth Circuit has held the adverse action does not have to occur at the time the First
Amendment activity is occurring. See e.g., Garcia v. City of Trenton, 348 F.3d 726
(8th Cir. 2003) (finding retaliation when parking tickets were issued after
complaining to the mayor).

      Deploying tear gas towards individuals is an adverse action. To determine if
there was a chilling effect, we ask whether the adverse action would chill the speech
of a “person of ordinary firmness.” Peterson¸754 F.3d at 602. “The effect on
freedom of speech may be small, but since there is no justification for harassing

                                         -5-
people for exercising their constitutional rights [the retaliation] need not be great in
order to be actionable.” Peterson, 754 F.3d at 602 (quoting Garcia, 348 F.3d at 729).
This court has gone so far as to conclude that $35 worth of retaliatory parking tickets
would chill a person’s First Amendment speech. Garcia, 348 F.3d at 729. Pertinent
to this case, in 2014, the Eighth Circuit found that “pepper spraying someone in the
face ‘would chill a person of ordinary firmness.’” Peterson, 754 F.3d at 602 (quoting
Revels, 382 F.3d at 876). Given these cases, the intimidating use of the BEAR, and
the health impacts of tear gas, it was clearly established that deploying tear gas would
chill a person of ordinary firmness.

       Regarding the final element, Green plausibly alleged that the tear gas was
deployed in retaliation for exercising her First Amendment right at the protests. It
was well established in 2017 that using tear gas against individuals not engaging in
illegal activity but who had been engaging in First Amendment expression is
unconstitutional. For example, in Quraishi, this court affirmed the denial of summary
judgment for an officer who deployed tear gas towards law-abiding news reporters
who were reporting from the edge of a protest. Quraishi, 986 F.3d at 837–39. See
also Welch, 2022 WL 11532068 (affirming denial of qualified immunity for an
officer who pepper-sprayed an individual in the face at a protest).

       Defendants argue that, even if Green was not engaging in illegal activity when
the tear gas was deployed, the action was reasonable because the defendant officers
had probable cause to fire the tear gas. As this court found in Welch, having
“arguable probable cause” is not a defense against a First Amendment retaliation
claim. Welch, 2022 WL 11532068, at *2. We have held that when a defendant
deploys tear gas towards law-abiding citizens, the defendant’s motive is not “so free
from doubt as to justify taking it from the jury.” Quraishi, 986 F.3d at 838 (quoting
Revels, 382 at 876). As such, Green’s allegation, and the district court’s finding, that
Green was not committing a crime when she was tear-gassed is enough to plausibly
allege the tear-gassing was in retaliation for the First Amendment activity.

                                          -6-
            B. Constitutional Claims Against Unconfirmed Defendants

       Green has singled out four Defendant Officers as having been confirmed to be
on the BEAR at the time of the incident. Green has been unable to confirm or deny
where the other eight Defendant Officers were during the incident. “Liability for
damages for a federal constitutional tort is personal, so each defendant’s conduct
must be independently assessed.” Wilson v. Northcutt, 441 F.3d 586, 591 (8th Cir.
2006). Green has taken many steps to confirm who was on the BEAR when the tear
gas was deployed and is still unable to name all the officers involved. Despite the
frustration expressed by Green, she conducted discovery and filed no motions
alleging discovery violations.

       The district court held it would “allow Plaintiff to proceed with discovery as
to [officers whose location is unspecified], in an effort to establish their liability or
lack thereof.” The district court indicated these defendants could renew their qualified
immunity arguments on summary judgment after more discovery. But qualified
immunity shields government officials from suit, not just from liability. Faulk v. City
of St. Louis, Missouri, 30 F.4th 739, 744 (8th Cir. 2022) (citing Mitchell v. Forsyth,
472 U.S. 511, 526 (1985)). A case should be dismissed “where the well-pleaded facts
do not permit the court to infer more than the mere possibility of misconduct[.]”
Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

       It is true that this court has held “[l]imited discovery is sometimes appropriate
‘to resolve the qualified immunity question.’” Soloman v. Petray, 795 F.3d 777, 791
(8th Cir. 2015) (quoting Technical Ordnance, Inc. v. United States, 244 F.3d 641, 647
(8th Cir. 2001)). However, we have also held that if there has been “extensive
discovery[,]” and a plaintiff is still only able to allege bare legal conclusions, the case
should be dismissed. Faulk, 30 F.4th at 746. Green attempts to distinguish the
present case from Faulk by saying that this case alleges all the officers were on the
SWAT team, were working that night, and have no established alibi during the

                                           -7-
incident. The complaint did not plausibly allege that the eight officers were
personally involved in the violation of clearly established constitutional rights.
Accordingly, we reverse the district court’s denial of Officers Manasco, Coats,
Becherer, Tesreau, Flatley, Busso, Long and Boyce’s motion to dismiss.

                                 C. Conspiracy Claim

       The complaint also alleged the defendant officers conspired to deprive Green
of her federal constitutional rights. Defendant officers moved to dismiss the
conspiracy claim based on qualified immunity and the intracorporate conspiracy
doctrine, asserting that people within the same organization cannot conspire with one
another. The district court rejected these arguments. Our court subsequently
addressed the issue of the intracorporate conspiracy doctrine’s applicability to § 1983
claims in Faulk. There, we declined to apply the doctrine to all § 1983 claims but
held that, at least as of 2017, it was not clearly established that officers within a
department could conspire to violate constitutional rights. Faulk, 30 F.4th at 750.
The reasoning applied in Faulk applies in this case. It was not clearly established at
the time of the incident that officers could conspire with one another to violate a First
Amendment right. For this reason, the claim should be dismissed.1

                D. Additional Claims Against Remaining Defendants

       Green alleged Defendant Officers committed Missouri state law assault,
intentional or negligent infliction of emotional distress, and battery. “Under Missouri
law, the official immunity doctrine protects public officials from liability for injuries


      1
        Green argues the conspiracy claim is moot as she plans to dismiss the claim
herself. However, because it is still possible for this court to grant effective relief by
dismissing the conspiracy claim, the issue is not moot. See e.g., Chafin v. Chafin,
568 U.S. 165, 172 (2013).


                                           -8-
arising out of their discretionary acts or omissions[.]” Reasonover v. St. Louis Cnty.,
Mo., 447 F.3d 569, 585 (8th Cir. 2006). “But official immunity does not apply to
discretionary acts done in bad faith or with malice.” Blue v. Harrah’s North Kansas
City, LLC, 170 S.W.3d 466, 479 (Mo. Ct. App. E.D. 2005) (citing State ex rel.
Twiehaus v. Adolf, 706 S.W.2d 443, 446 (Mo. 1986) (en banc). “Bad faith or malice
generally requires actual intent to cause injury.” Blue 170 S.W. 3d at 479 (citation
omitted).

       The district court denied official immunity. We have jurisdiction to review the
denial of official immunity as it relates to issues of law. Quraishi, 986 F.3d at 835
(citing Thompson v. Dill, 930 F.3d 1008, 1013 (8th Cir. 2019)).

       In Quraishi, the Eighth Circuit held that evidence of officers deploying tear gas
toward an individual not engaged in illegal activity is “specific evidence” of
“conscious wrongdoing.” Quraishi, 986 F.3d at 841 (quoting White v. Jackson, 865
F.3d 1064, 1075 (8th Cir. 2017)). In this case, the plaintiff was leaving the protests
where there had been a dispersal order. Green alleged that she was not engaging in
illegal activity at the time of the incident. For these reasons we affirm the denial of
official immunity at this stage.

                                          III.

      We affirm the denial of the motion to dismiss the federal and state claims
against the four officers against whom specific allegations have been made. We
reverse the denial of the motion to dismiss regarding the eight defendants against
whom no specific allegations have been made. We reverse the denial of the motion
to dismiss the conspiracy claim against all defendants.
                       ______________________________




                                          -9-